Citation Nr: 0723238	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  98-19 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or being housebound.

3.  Entitlement to an earlier effective date of May 13, 2005, 
for the grant of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

INTRODUCTION

The veteran had active service from October 1988 to April 
1989 and from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998, January 2001, April 
2001,and July 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The case returned to the Board following a remand to the RO 
in January 2001.    
Review of the claims folder reveals that the veteran's appeal 
of the June 1998 rating decision included the issue of 
service connection for a respiratory disorder.  The RO 
resolved that issue in the veteran's favor in a November 2002 
rating decision.  Therefore, that matter is not currently 
before the Board.  

The Board notes that the veteran testified before a Veterans 
Law Judge in a videoconference hearing in May 2000.  However, 
since that hearing, the Judge has left employment with the 
Board.  By letter dated in June 2005, the veteran was offered 
an opportunity to have another Board hearing before a 
different Judge.  See 38 C.F.R. § 20.707 (the Board member 
who conducts the hearing will participate in making the final 
determination of the claim).  The Board has not received any 
response to this request.  Therefore, according to the terms 
of the letter, the Board assumes that no additional hearing 
is desired and will proceed to evaluate the appeal.   

In September 2005, the Board affirmed the RO's denial of all 
eight claims before the Board at this time.  The appellant 
appealed this case to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In April 2007, the VA General Counsel and the appellant's 
representative at that time filed a joint motion with the 
Court.  All other issues before the Board in September 2005, 
other than the claim of service connection for PTSD, were 
abandoned by the veteran, effectively affirming the Board's 
decision on those issues.  They include the following: (1) 
entitlement to service connection for canal stenosis at L4-5 
with bulging disc, claimed as backaches, to include as due to 
undiagnosed illness; (2) entitlement to service connection 
for migraine headaches; (3) entitlement to service connection 
for a foot disorder; (4) entitlement to service connection 
for dysthymia; (5)  entitlement to an initial disability 
rating greater than 10 percent for constipation with rectal 
bleeding; (6) entitlement to an initial disability rating 
greater than 10 percent before February 12, 2001 and greater 
than 30 percent as of February 12, 2001 for benign positional 
vertigo; and (7) entitlement to an effective date earlier 
than December 5, 1997 for the award of service connection for 
benign positional vertigo.  As a result, these issues are not 
before the VA at this time.  

The Court approved the joint motion that month, vacating and 
remanding one of the eight issues addressed by the Board in 
November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion indicates that additional development of the 
PTSD claim is required.  The veteran is currently receiving 
individual unemployability (a 100% evaluation) due to her 
service connected disorders.  In any event, the request of 
the Court must be undertaken.    

One of the matters the Board must also address is which other 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The Board must find that the veteran has recently filed a 
timely notice of disagreement in April 2007 with regard to 
the claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound, a rating action issued in March 2007.  

It appears that the RO attempted to issue a SOC regarding 
that issue, but the claims file was before the Court. 

As no Statement of the Case appears to have been issued, the 
claim remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action by the RO.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Further, in October 2006, the veteran filed a substantive 
appeal to the September 2006 SOC regarding the issue of 
entitlement to an earlier effective date of May 13, 2005, for 
the grant of individual unemployability.  As a result, this 
issue is before the Board.  The Board can not adjudicate this 
claim until all service connection claims are fully addressed 
by the RO. 

On the basis of the foregoing, the case is REMANDED for the 
following action:

1. The veteran should be afforded a VA 
respiratory examination to determine the 
current severity of the service-connected 
restrictive lung disease.  The claims 
folder should be made available for 
review. All necessary tests, to include 
PFT, should be conducted in conjunction 
with the examination.  The PFT should 
contain the full range of results, 
including FEV-1, FEV-1/FVC, DLCO (SB), 
and maximum oxygen consumption.  The 
examiner should clearly indicate if the 
veteran is cooperating with the testing 
or if there is any indication that she is 
exaggerating her difficulties.  Simply 
stated, is there object medical evidence 
that the results are valid?

2.  If it has not already done so, the RO 
should issue a Statement of the Case to 
the veteran and her representative 
addressing the issue of entitlement to 
special monthly compensation based on the 
need for regular aid and attendance or 
being housebound, and including citation 
to all relevant law and regulation 
pertinent to this claim.  The veteran and 
her representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, the issue be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

3.  Additional development of the claim 
of service connection for PTSD based on 
assault should be undertaken under 
38 C.F.R. § 3.305(f)(3), VA Adjudication 
Procedure Manual M21-1. Part III, § 5.14c 
and required by the joint motion of April 
2007 (pages three and four).  

4.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a), 38 C.F.R.  
§ 3.159(b), as well as the Court's 
decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002),  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding the claim of service connection 
for PTSD based on assault and the issue 
and entitlement to an earlier effective 
date of May 13, 2005, for the grant of 
individual unemployability.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



